TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-10-00442-CR



                                      Nathan Finch, Appellant

                                                   v.

                                    The State of Texas, Appellee


       FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
             NO. 66519, HONORABLE JOE CARROLL, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Nathan Finch seeks to appeal a judgment of conviction for burglary of a building.

The trial court has certified that this is a plea bargain case and Finch has no right of appeal, and also

that Finch waived the right of appeal. See Tex. R. App. P. 25.2(a)(2). The appeal is dismissed. See

Tex. R. App. P. 25.2(d).



                                        __________________________________________

                                        Jan P. Patterson, Justice

Before Justices Patterson, Waldrop and Henson

Dismissed for Want of Jurisdiction

Filed: August 26, 2010

Do Not Publish